Case 1:19-cr-00035-SPW Document 184 Filed 11/04/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 19-35-BLG-SPW-3

Plaintiff,
VS. ORDER

SHAUN DANIEL NIMOCKS,

 

Defendant.

 

Upon the Defendant’s Unopposed Motion for Leave to File Addendum to
Sentencing Memorandum Under Seal (Doc. 181), and for good cause appearing,

IT IS HEREBY ORDERED that Defendant’s Motion is GRANTED.
Defendant shall file the Addendum to his Sentencing Memorandum under seal.

The Clerk of Court is directed to notify counsel of the making of this Order.

  
  

DATED this BO say of November, 2020.

Ktizarr MMe Llnw
SUSAN P. WATTERS
United States District Judge
